United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF LABOR, WAGE & HOUR
DIVISION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1238
Issued: April 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 15, 2012 appellant filed a timely appeal of an April 2, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
On appeal, appellant contends that the instant claim under OWCP File No. xxxxxx901 is
the same claim filed under OWCP File No. xxxxxx703. These cases were split by OWCP.
1

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received; thus, the Board
has decided the appeal on the record.
2

5 U.S.C. § 8101 et seq.

Appellant contends that she did not sustain an injury on October 6, 2010. She returned to work
on that date.
FACTUAL HISTORY
On November 26, 2010 appellant, then a 34-year-old human resources compensation
specialist, filed an occupational disease claim (Form CA-2) alleging that on October 6, 2010 she
first realized that her chronic and toxic stress, constant anxiety, migraine headaches, inability to
sleep at night and entire body ache and pain were caused by an immediate, and continuous toxic
and hostile work environment and harassment by Denise Flores, a supervisor, and Deborah
Hollins, a senior analyst.3 She asked the employing establishment administration for help and
was told not to e-mail or contact upper management again about her allegations.
On the claim form, Ms. Flores stated that she was not aware of the conditions alleged by
appellant who had worked intermittently since her return to work in October 2010 after an
extended absence which began in June 2010.
By letter dated December 13, 2010, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. Appellant was advised about the medical and
factual evidence to submit and given 30 days to provide the requested information. On
December 13, 2010 OWCP also requested that the employing establishment respond to her
allegations.
In a November 4, 2011 narrative statement, appellant contended that, despite all the work
she performed from 2008 to 2009, she received “needs to improve” and “meets performance”
ratings from Ms. Flores. On May 15, 2009 she was asked by Ms. Flores to submit a leave slip
because she took more than 30 minutes for a lunch break while other employees including,
Ms. Hollins took lunch breaks longer than 30 minutes on a daily basis. During training in San
Francisco, California, from June 8 to 12, 2009, Ms. Hollins became angry and acted mean
toward appellant because she asked Shirley Ebbeson, an employee, too many questions about a
survey process. Appellant contended that from May 2009 to the present she received hateful and
unnecessary e-mails from Ms. Flores and Ms. Hollins. When she returned to work on July 6,
2009 she was harassed by these employees.
On July 7, 2009 Ms. Flores informed appellant that she would have to meet with her and
Ms. Hollins twice daily until 90 percent of her work was completed with no substantial errors
and her work product reflected an efficient use of her time based on the nature and complexity of
each assignment. Appellant contended that Ms. Hollins snatched papers from her and hollered at
her on July 8, 2009. Ms. Flores took no action in response. On July 9 and 28, 2009 Theresa
Brandon, appellant’s union representative, received no response from Ms. Flores regarding the
filing of appellant’s grievance alleging harassment. On July 15, 2009 Ms. Flores denied
appellant’s request to stop meeting with Ms. Hollins following the snatching incident. On
3

In a prior claim, filed under OWCP File No. xxxxxx954, the Board, in a January 12, 2012 decision, affirmed a
December 27, 2010 OWCP decision, denying appellant’s emotional condition claim on the grounds that she failed to
establish a compensable factor of her employment. Docket No. 11-796 (issued January 12, 2012). The instant claim
was combined with File No. xxxxxx954, which serves as the master file.

2

July 30, 2009 appellant asked Ms. Hollins to place her assignment in her box instead of
slamming it down on her desk or on her keyboard. She contended that Ms. Flores and
Ms. Hollins treated Denise Clark, a 15-year employee, so badly that she requested a transfer out
of the section. On August 20, 2009 Ms. Hollins hollered at appellant for failing to follow
instructions. Appellant immediately informed the union and administration about this incident.
On August 28, 2009 Ms. Flores instructed appellant to tell her about union meetings. She and
Ms. Hollins retaliated against appellant from September 1 through 4, 2009 after Ms. Brandon
met with management. On September 2, 2009 Ms. Flores advised appellant that they would no
longer have daily meetings but, she failed to tell her whether her goal had been met. On
September 17, 2009 Ms. Flores asked appellant to look for a file in an employee’s area and
cabinet. On October 20, 2009 appellant was not notified about changes related to a work
assignment. She filed an Equal Employment Opportunity (EEO) complaint alleging a hostile
work environment due to the above-noted incidents.
In e-mails dated February 1 to March 29, 2010, appellant alleged several incidents of
harassment by the employing establishment. On February 1, December 1 and 7, 2010 Yolanda
Hargraves, a program analyst, requested that she submit medical documentation from an
attending psychiatrist in support of her workers’ compensation claim. On March 26 and 29,
2010 Ms. Flores requested that appellant amend her timesheet to accurately reflect the hours she
worked on that date, noting the procedure for signing in and out of work and requesting leave.
On March 10, May 26 and June 14, 2010 appellant discussed the filing of claims with the EEO
and Merit Systems Protection Board (MSPB) alleging a hostile work environment due to
harassment by Ms. Flores and Ms. Hollins. On May 26, 2010 she alleged that Ms. Flores
stopped her within-grade increase that she was due to receive in August 2010. On November 19
and 22, 2010 Ms. Hargraves addressed appellant’s inability to access an electronic “SHIMS”
system for filing a claim and determined that her account was revoked.
In an undated narrative statement and a February 1, 2010 e-mail, Teleah Hayes, a data
entry clerk, informed appellant that she overheard a conversation in which Ms. Hollins discussed
appellant’s work ethics with another employee. Ms. Hollins stated that on January 28, 2010
appellant sat at her desk and did nothing. Appellant only submitted a small stack of files when
she should have turned in more work. Ms. Hollins stated that Rachel Guerrero and LaDonna
Vick, employees, could perform all the work that needed to be performed in the office.
Ms. Hayes noted that she was treated differently and feared for her job after she warned
appellant about this conversation. Ms. Flores suggested to her that it was best that she stay to
herself since everyone was on edge at work. Ms. Hayes subsequently heard Ms. Flores yelling at
appellant.
In a February 24, 2010 memorandum, Betty A. Lopez, an EEO program manager, stated
that she reviewed interviews of appellant, Ms. Hollins, Ms. Flores and other employees which
were conducted by James E. Varsalone, an EEO investigator, in response to appellant’s
September 10, 2009 harassment complaint filed against Ms. Hollins. Ms. Lopez determined that
the evidence did not demonstrate that Ms. Hollins violated the employing establishment’s
harassment policy.
In a June 7, 2010 letter, Ms. Clark stated that she transferred to another section in the
employing establishment as a result of the hostile treatment she received from Ms. Flores and

3

Ms. Hollins. She also witnessed these women harass appellant on several occasions. They had
daily meetings with only her. Ms. Hollins disclosed confidential information about the work
performance of appellant and other employees. Ms. Clark heard Ms. Hollins and/or Ms. Flores
talk loudly or yell at appellant about her work performance. She believed that they did not like
her and punished her in any possible manner.
In a June 9, 2010 letter, Rhonda L. Pettitt, an employee, stated that on at least three
occasions appellant vented to Ms. Pettitt about being harassed at work. In one incident appellant
was reduced to tears and had to go to the restroom to pull herself together before talking to a
union representative. Other times appellant was on the verge of tears, but was able to calm down
and return to her desk.
In a December 23, 2010 memorandum, Ms. Flores contended that appellant was not
subjected to a hostile work environment or harassment. Appellant did not work from June 16 to
October 5, 2010 due to an alleged occupational illness for which she filed a claim under OWCP
File No. xxxxxx954. Ms. Flores stated that upon her return to work on October 6, 2010
appellant was given updated due dates for previously assigned work and an explanation
regarding her work assignments. An investigation of appellant’s September 3, 2009 grievance
which alleged a hostile work environment determined that no law, regulation or policy regarding
harassment was violated and that her allegation was false. Ms. Flores stated that since 2009
appellant was unable to perform her required duties in accordance with expectations and
performance standards. She had difficulty understanding the Davis-Bacon survey program and
consequently, had difficulty in performing her assigned duties. In October 2009, appellant
received a “minimally satisfactory” performance rating based on deficiencies in her work. Her
work assignments were regularly returned to her due to repetitive errors and errors in matters of
substance. A senior wage analyst and a more experienced GS-11 wage analyst were assigned to
appellant to provide additional training and to improve her work performance. Ms. Flores stated
that, even with this additional training and assistance, she was not able to complete her work
correctly or in a timely manner. On November 12, 2010 appellant was placed on a Performance
Improvement Plan (PIP). She continued to have conduct problems and was counseled on several
occasions regarding abuse of leave and inappropriate use of the Internet during work hours.
Appellant has not worked since November 12, 2010.
Medical records dated November 24, 2010 to March 2, 2011 stated that appellant had
several conditions including, chronic pain syndrome and work-related major depressive disorder.
This evidence also addressed her work capacity.
In an April 26, 2011 decision, OWCP denied appellant’s claim. It found that the factual
evidence was insufficient to establish that the claimed incidents occurred as alleged. OWCP
further found that, since appellant did not establish a compensable employment factor, it was not
necessary to review the medical evidence of record.
On April 29, 2011 appellant requested reconsideration.
A March 24, 2011 memorandum from the employing establishment’s Civil Rights Center
noted the amendment of appellant’s EEO complaint to include her allegation that on or around

4

February 17, 2011 a management official placed her on a PIP which she believed was based on
untrue and incorrectly documented information.
In an undated summary of the union investigation, based on interviews of employees,
Ms. Brandon determined there was a hostile work environment at the employing establishment.
Her summary noted that Ms. Hollins shared information about staff performance, including
appellant’s work performance, with others which created embarrassment and tension in the unit.
Ms. Hollins and Ms. Flores had meetings only with appellant to discuss her performance.
Appellant did not receive any positive feedback during these meetings. On August 20, 2009 the
voices of Ms. Hollins and Ms. Flores were raised while talking to appellant during their meeting.
Ms. Brandon stated that Ms. Hollins assigned work, reviewed staff work and conducted training
while it was management’s responsibility to perform these duties. A witness stated that
Ms. Hollins did not hide her emotions and could be difficult to work with if she did not like you,
noting the firing of a former employee who splashed water on Ms. Hollins. On October 6, 2009
Ms. Brandon received an e-mail from appellant stating that she overheard Ms. Hollins talking to
someone about appellant’s confidential interview with Ms. Brandon.
An April 4, 2011 medical record reiterated the diagnosis of depression.
In e-mails dated April 28, May 12 and 20, 2011, appellant inquired about the status of her
request for an approved medical reassignment and addressed the employing establishment’s
request for medical documentation in support of her request and emotional condition claim.
In a May 26, 2011 decision, OWCP denied appellant’s request for reconsideration, on the
grounds that she did not show that it erroneously applied or interpreted a point of law, did not
advance a point of law not previously considered and did not submit pertinent new and relevant
evidence.
On June 7, 2011 appellant requested an oral hearing before an OWCP hearing
representative.
In a June 8, 2011 decision, OWCP’s Branch of Hearings and Review denied appellant’s
hearing request on the grounds that she had previously requested reconsideration and received a
decision on her reconsideration request on May 26 2011. The Branch of Hearings and Review
stated that under these circumstances appellant was not entitled to a hearing on the same issue as
a matter of right. It exercised its discretion and determined that the issue in the case could be
equally well addressed through a reconsideration request and the submission of new evidence.
On June 8, 2011 appellant requested a review of the written record.
In e-mails dated June 8 to July 19, 2011, appellant alleged several incidents of
harassment by the employing establishment. On June 8, 2011 the employing establishment
denied her request for reasonable accommodation. On June 21, July 13 and 14, 2011 appellant
requested administrative leave until her appeal of this decision. On June 23, 2011 she contended
that Ms. Hollins incorrectly told her coworkers that she was placed on absence-without-leave
(AWOL) status since she did not return to work on June 20, 2011. On July 13, 2011 Ms. Hollins
noted her prior e-mails dated June 21 and 23, 2011 which provided instructions regarding the use
of leave and submission of medical documentation, respectively. Appellant was charged with
5

leave without pay (LWOP) from June 27 to July 1, 2011 because she had exhausted all of her
leave. She would also be charged with LWOP until July 20, 2011 and instructed to submit
medical documentation if she could not return to work on July 21, 2011. On July 19, 2011
appellant contended that she received a threatening memorandum from Ms. Hollins stating that
she would no longer be granted LWOP.
In a June 7, 2011 memorandum, Ms. Hollins denied appellant’s March 3, 2011 request
for reasonable accommodation and reassignment because appellant’s attending physicians had
not responded to the employing establishment’s request for information regarding her work
capacity and there was no available suitable accommodation in appellant’s current position or
vacant funded position for which she was qualified to perform.
Medical records dated November 24, 2010 to August 21, 2011 reiterated the diagnoses of
chronic pain syndrome and major depressive disorder and addressed appellant’s work-related
physical conditions and work capacity.
In a September 15, 2011 decision, OWCP denied modification of its prior decision. It
again found that appellant had not established a compensable factor of employment and, thus, it
was not necessary to review the medical evidence of record.
On September 20, 2011 appellant requested reconsideration.
In a September 9, 2011 letter, a physician from the United States Department of Health
and Human Services denied appellant’s request for reasonable accommodation and
reassignment. The additional medical evidence she submitted in support of her request did not
contain any rationale explaining how a transfer out of her current position would allow her to
perform in an alternate position. The severity and duration of appellant’s symptoms suggested
that she would experience difficulty concentrating and performing complex tasks required of her
position or similar position due to her chronic pain syndrome.
Medical records dated June 14 to February 3, 2012 reiterated the diagnoses of major
depressive disorder and chronic pain, stated that appellant had work-related chronic posttraumatic stress disorder and anxiety and addressed her work capacity.
In a February 15, 2012 decision, OWCP denied appellant’s request for reconsideration on
the grounds that she did not show that OWCP erroneously applied or interpreted a point of law,
did not advance a point of law not previously considered and did not submit pertinent new and
relevant evidence.
By letter dated February 8, 2012, appellant requested reconsideration.
In a February 21, 2012 e-mail, Ms. Hollins indicated receipt of notice from appellant’s
physician stating that she would not be able to return to work until March 15, 2012. She
informed appellant to return to work by February 27, 2012 or be placed on AWOL status.
Ms. Hollins explained that appellant had no more leave and the employing establishment could
not extend any further leave as it had already provided every possible leave opportunity to
facilitate her return to work.

6

A February 15, 2012 report addressed appellant’s physical conditions and stress. She
was unable to work.
In an April 2, 2012 decision, OWCP denied modification of its prior decision, again
finding that appellant failed to establish a compensable employment factor.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.4 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA8 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will

4

Pamela R. Rice, 38 ECAB 838 (1987).

5

See Donna Faye Cardwell, 41 ECAB 730 (1990).

6

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).
9

See William H. Fortner, 49 ECAB 324 (1998).

7

examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS
The Board notes that appellant’s allegations do not pertain to her regularly or specially
assigned duties under Cutler.13 Rather appellant has alleged harassment and unfair treatment or
error and abuse by her supervisors in administrative matters. She alleged that she sustained an
emotional condition due to several incidents at the employing establishment. Primarily,
appellant alleged instances of harassment and unfair treatment by her supervisor, Ms. Flores, and
senior analyst, Ms. Hollins. OWCP denied appellant’s emotional condition claim on the grounds
that she had not established any compensable employment factors. The Board must, therefore,
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of FECA.
Appellant contended that Ms. Flores and Ms. Hollins created a hostile work environment
by subjecting her to harassment and verbal abuse. She contended that they sent her unnecessary,
hateful and rude e-mails commencing May 2009 regarding her work performance. Appellant
also contended that Ms. Hollins snatched papers from her hands and yelled at her on
July 8, 2009. On July 15, 2009 her request to stop meeting with Ms. Hollins following this
incident was denied by Ms. Flores. On August 20, 2009 Ms. Hollins again yelled at appellant for
failing to follow instructions. Appellant alleged that on August 28, 2009 Ms. Flores instructed
her to tell her about union meetings. She further alleged that on September 17, 2009 Ms. Flores
asked her to look for a file in an employee’s area and cabinet. Appellant asserted that
Ms. Hollins slapped her work down on her keyboard. She also asserted that during training in
San Francisco, California from June 8 through 12, 2009, Ms. Hollins reacted angrily and mean
towards her when she questioned Ms. Ebbeson about a survey process. On May 15, 2009
Ms. Flores unfairly instructed appellant to submit a leave slip for an extended lunch break while
no other employees in the same situation were asked to submit a leave slip. Appellant contended
10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

Cutler, supra note 6.

8

that Ms. Hollins and Ms. Flores unjustifiably reviewed her work twice a day from July 7 to
September 2, 2009 until 90 percent of her work did not contain any errors. She also contended
that on September 2, 2009 Ms. Flores never responded to her question about whether she had
met her goal upon completion of the review period. Appellant asserted that from September 1
through 4, 2009 Ms. Flores and Ms. Hollins retaliated against her after Ms. Brandon met with
management. She also asserted that on October 20, 2009 she was not notified about changes in
her work assignment. On February 1 and December 1 and 7, 2010 Ms. Hargraves instructed
appellant to submit medical documentation in support of her workers’ compensation claim and
request for reasonable accommodation. On March 26 and 29, 2010 Ms. Flores requested that she
amend her timesheet to accurately reflect the hours she worked on that date. On May 26, 2010
she stopped her upcoming August 2010 within-grade increase. On August 30, 2010 management
suggested that appellant resign or be placed on a PIP. On June 8, 2011 the employing
establishment denied appellant’s request for reasonable accommodation. On November 22, 2010
her access to “SHIMS” was revoked. Appellant’s request for administrative leave was denied
and on July 19, 2011 she received a threatening e-mail from Ms. Hollins stating that she was
being charged with LWOP from June 27 to July 20, 2011. On June 23, 2011 Ms. Hollins
incorrectly told coworkers that she was placed on LWOP because she did not return to work on
June 20, 2011. On February 21, 2012 she ordered appellant to return to work by February 27,
2012 or be placed on AWOL status. Appellant filed EEO and MSPB complaints alleging
harassment and retaliation by Ms. Hollins and Ms. Flores.
Appellant’s contentions regarding the request for a leave slip and medical
documentation,14 the assignment15 and monitoring of her work,16 the denial of her requests for
leave17 and a different job,18 time and attendance19 and pay raise issues and filing of an EEO
complaint alleging harassment20 are administrative matters and not compensable absent a
showing of error or abuse on the part of the employing establishment. Although she has alleged
error or abuse by her coworkers, she did not submit any probative evidence establishing error or
abuse regarding the above-noted administrative matters. Ms. Hollins explained that appellant’s
request for reasonable accommodation and reassignment was denied because her physicians had
not responded to a request for information regarding her work capacity. She further explained
that there was no suitable accommodation in her current position or another available position for
which she was qualified to perform. Ms. Flores explained that since 2009 appellant’s work
performance was monitored because it did not meet management’s expectations and her
performance standards. She related that appellant had difficulty performing surveys under the
Davis-Bacon program. Ms. Flores also related that appellant incorrectly performed her work
14

James P. Guinan, 51 ECAB 604, 607 (2000); John Polito, 50 ECAB 347, 349 (1999).

15

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

16

See Lori A. Facey, 55 ECAB 217, 224 (2004).

17

T.G., 58 ECAB 189 (2006).

18

Ernest J. Malagrida, 51 ECAB 287 (2000).

19

T.G., supra note 17; Joe M. Hagewood, 56 ECAB 479, 488 (2005).

20

Michael A. Salvato, 53 ECAB 666, 668 (2002).

9

assignments which were regularly returned to her due to repetitive errors and she completed her
assignments in an untimely manner even with additional training and assistance. She counseled
appellant on several occasions for abusing leave and inappropriately using the Internet during
work hours. In October 2009 Ms. Flores rated appellant’s performance as minimally satisfactory
due to deficiencies in her work performance. She eventually placed appellant on a PIP on
November 12, 2010 due to her poor work performance. The Board finds that the counseling
sessions,21 performance appraisal22 and disciplinary actions23 are administrative matters and
appellant has not submitted any probative evidence establishing error or abuse regarding these
matters. Ms. Flores and Ms. Lopez related that the investigation of appellant’s September 3,
2009 harassment complaint by the employing establishment’s EEO office revealed that there was
no violation of law, regulations, policy or union by the employing establishment. Appellant did
not submit a final EEO decision. The Board finds, therefore, that appellant has failed to establish
a compensable employment factor with regard to the above-noted administrative and personnel
matters.
To the extent that incidents alleged as constituting harassment by a coworker are
established as occurring and arising from appellant’s performance of her regular duties, these
could constitute employment factors. However, for harassment to give rise to a compensable
disability under FECA, there must be evidence that harassment or discrimination did, in fact,
occur. Mere perceptions or feelings of harassment do not constitute a compensable factor of
employment.24 An employee’s charges that he or she was harassed or discriminated against, is
not determinative of whether or not harassment or discrimination occurred.25 To establish
entitlement to benefits, a claimant must establish a factual basis for the claim by supporting his
or her allegations with probative and reliable evidence.26 The Board finds that the factual
evidence fails to support appellant’s claim for harassment. The record does not support her
allegations of harassment. Appellant did not submit any witness statements from individuals
describing the July 8 and October 6, 2009 incidents and retaliation by Ms. Flores and
Ms. Hollins from September 1 to 4, 2009 as alleged. While Ms. Pettitt noted incidents involving
appellant’s reaction to being harassed at work, she failed to provide any specific details and dates
of these incidents. Similarly, the statements of Ms. Clark and Ms. Hayes that they overheard
negative comments made by Ms. Hollins to an employee regarding appellant’s work
performance are of a general nature and, therefore, are insufficient to establish harassment on the
part of the employing establishment. Ms. Flores denied that appellant was subjected to a hostile
work environment based on the finding of the employing establishment EEO office that no
harassment law, regulations or policy had been violated and her allegations were false. The

21

Barbara E. Hamm, 45 ECAB 843 (1994); Barbara J. Nicholson, 45 ECAB 803 (1994).

22

David C. Lindsey, Jr., 56 ECAB 263, 271-72 (2005).

23

Robert Breeden, 57 ECAB 622 (2006); Larry D. Passalacqua, 32 ECAB 1859 (1981).

24

Lorraine E. Schroeder, 44 ECAB 323 (1992).

25

See William P. George, 43 ECAB 1159 (1992).

26

See Frank A. McDowell, 44 ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).

10

summary of the unions investigation by Ms. Brandon similarly does not provide the specific
statements upon which she relied to make her summary findings.
Regarding appellant’s allegation that she was verbally abused by Ms. Hollins, the Board
has generally held that being addressed in a raised or harsh voice does not of itself constitute
verbal abuse or harassment.27 In the instances she described above, the Board notes the fact that
Ms. Hollins yelled at her on July 8 and August 20, 2009 regarding her poor work performance in
a raised tone of voice is insufficient, by itself, to warrant a finding that her actions amounted to
verbal abuse as she did not show how such a response would rise to the level of verbal abuse or
otherwise fall within the coverage of FECA.28 Although appellant contended that she was in
tears following the August 20, 2009 incident and talked to Ms. Clark and another employee
about the incident, the record does not contain any statement from these witnesses corroborating
her version of this incident. Ms. Clark stated in a June 7, 2010 letter, that she heard Ms. Hollins
and Ms. Flores talk loudly or yell at appellant about her work performance. She also stated that
she observed these women harass appellant on several occasions. The Board finds, however,
that these statements are insufficient as they are general perceptions made by Ms. Clark without
describing in detail specific incidents. Her statements merely note that she has witnessed the
described behavior by Ms. Hollins and Ms. Flores. Ms. Clark did not mention when or where
appellant was allegedly subjected to this behavior. Further, appellant’s allegation that Ms. Clark
transferred to another section due to hostile behavior of Ms. Flores and Ms. Hollins does not
establish that appellant was subjected to the same harassment and hostile behavior. The Board
finds that appellant has not met her burden of proof to establish verbal abuse.
On appeal, appellant contended that the instant claim under OWCP File No. xxxxxx901
is the same claim filed under OWCP File No. xxxxxx703 which were split by OWCP. The claim
under OWCP File No. xxxxxx703 is not currently before the Board on appeal. Appellant’s AB-1
Form specifically indicated that she was appealing the claim under File No. xxxxxx901. As
noted, this claim was combined with the claim under File No. xxxxxx954 which serves as the
master file.
Appellant further contended that she did not sustain an injury on October 6, 2010. She
explained that she returned to work at the employing establishment on that date. The Board
finds, however, that this is harmless error since appellant alleged an injury that occurred over a
period longer than a single workday or shift, which is consistent with the occupational disease
claim she filed on November 26, 2010.29
Since appellant has not substantiated a compensable factor of employment as the cause of
her emotional condition, the Board will not address the medical evidence.30

27

T.G., supra note 17.

28

Peter D. Butt, Jr., 56 ECAB 117 (2004).

29

20 C.F.R. § 10.5(q) (2011).

30

Karen K. Levene, 54 ECAB 671 (2003).

11

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 2 and February 15, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

12

